Exhibit 10.1 SHARE EXCHANGE AGREEMENT THIS Agreement made as of the 5th day of September, 2007 BETWEEN: GLOBAL BIODIESEL LTD., a corporation duly constituted under the laws of the state of Nevada, USA, and having an office at 1, place Ville Marie, suite 2818, Montreal (Quebec), H3B 4R4 (Hereinafter “Global”) OF THE FIRST PART AND: JOHANN LOEWEN, residing at 405 Front ST, Cambridge, Ontario, N3H 2C5 AND: HAN SWOONG NG, residing at 20 Futura Ave. Richmond Hill, Ontario, L4S 1V2 AND: ABRAHAM DYCK, residing at 1B Maple Ave West Beeton, Ontario, L0G 1A0 (Hereinafter “Shareholders”) OF THE SECOND PART AND: METHES ENGERGIES INC., a corporation duly formed under the laws of the Province of Ontario, with its head office located at 19-4090 Ridgeway Drive, Mississauga, Ontario, L5L 5X5 (Hereinafter “Methes”) OF THE THIRD PART WHEREAS: A. The Shareholders hold a total of Five Million (5,000,000) shares of common stock (the “MethesShares”) of Methes Energies Inc. (“METHES”), a corporation duly constituted under the laws of the province of Ontario; B. Global wishes to purchase from the Shareholders and the Shareholders wish to sell to Global, the Methes Shares in exchange for an equal number of shares of common stock of Global, (the“Global
